DETAILED ACTION
Allowable Subject Matter
Claims 1-51 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has incorporated the discussed & previously deemed allowable subject matter from claim 3 and intervening claim features into each of the remaining rejected independent claims 1, 27, 31 and 39. Independent claim 46 should have been indicated as allowed in previous Office Action as it is a non-transitory computer readable medium claim reciting the same language as method claim 18 already allowed.  Updated search found addition closest prior art, Lee (US 2022/0103298) describing dynamic configuration of maximum number of sidelink retransmission (title + abstract), in combination with ZTE, Fehrenback and Desai as recited previously, fail to render the amended features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ganesan (US 2020/0260231) describing selective retransmission of groupcast data based on number of UEs sending NACK (abstract & fig. 10 #1015).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469